Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
Claims 1 and 3-25 are currently under examination.
The rejections of record can be found in the previous Office action, dated April 5, 2021.

Claim 13 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant’s submission of the deposit receipt for the claimed hybridoma cell line and written confirmation that all restrictions imposed on the availability to the public of the deposited material will be irrevocably removed upon the granting of a U.S. patent in the instant application has addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Fricke, Qi, and Bushell.
Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is issued instead:

s 1 and 3-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke (U.S. patent 9,745,552), Fricke 2013 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48), and Yang (Transfusion. 2012 Jun;52(6):1333-47).
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing immune cells with an anti-CD4 antibody. (Col. 4, lines 60-63) Fricke further teaches that such a graft is subsequently transplanted into a human being. (Col 6, lines 6-9) Fricke further teaches that such a modified graft may be used in a method of treating in a subject one or more diseases treatable by transplantation. (Col. 14, lines 45-47 and claim 1).
Fricke also teaches that the administration of CD4 antibodies may be carried out for 1 minute to 7 days (col 11, line 59 through col. 12, line 3).
Fricke also teaches the use of a stem cell graft, such as cell suspensions. (Col. 7, lines 44-47 and col. 8, lines 5-7).
Fricke also teaches that the treatment is used for achieving tolerance or partial tolerance within the recipient's tissue against the modified graft upon transplantation of said modified graft, or may be used for reducing the likelihood of any one of the group consisting of GvHD, donor graft rejection, and organ rejection; particularly of GvHD, upon transplantation of said graft (col 15, lines 40-43).
Fricke also teaches that the graft may comprise a cell suspension comprising bone marrow cells, non-adherent bone marrow cells, peripheral blood cells, cord blood cells, lymphocytes, monocytes and/or macrophages; a stem-cell-containing tissue; and a stem-cell-containing organ (col. 13, lines 57-76 and col. 14, lines 1-4).
e.g.. Burroughs et al., “Comparison of Outcomes of HLA -Matched Related, Unrelated, or HLA-Haploidentical Related Hematopoietic Cell Transplantation following Nonmyeloablative Conditioning for Relapsed or Refractory Hodgkin Lymphoma”, Biol Blood Marrow Transplant. 2008 November; 14(11): 1279-1287.) The use of an HLA match for a graft as opposed to an HLA mismatch would have been a matter of routine optimization of the teachings of Fricke.
Fricke also teaches that the CD4 antagonist may comprise an anti-CD4 antibody, (col. 4, lines 60-63). Fricke further teaches that the anti-CD4 antibody may be selected from the group consisting of Maxl6H5, OKT4A, OKTcdr4a, cMT-412, and YHB46 (claim 7).
Fricke also teaches that the graft is additionally incubated with soluble bioactive molecules, selected from agents promoting one or more selected from the group consisting of immunosuppression, immunotolerance and formation of regulatory T cells, (claim 8).
Fricke also teaches the sequences of light and heavy chains of exemplary anti-CD4 antibodies, defined by VH1/VK1, VH2/VK2, VH4/VK2 and VH4/VK4 (col. 9, line 57 through col. 10, line 10). For example, the SEQ ID NO: 7 and 17 of Fricke teaches the VH2 and VK2, respectively, of the instant application.
However, Fricke does not teach a second step of introducing an unmodified graft.
Fricke 2013 describes a hematopoietic stem cell graft treated with the anti-CD4 antibody MAX.16G5 IgG1 (figure 1). Fricke further teaches that blockage of CD4 by MAX.16H5 IgG1 leads to T-cell anergy, and after hematopoietic stem cell transfer, Tregs are generated that 
Yang teaches the use of ex vivo expanded human cord blood derived-Tregs for the prevention of allogenic acute GvHD (page 1334, right column, second paragraph and figure 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above reference to arrive at the claimed invention. Fricke 2013 clearly shows that the treatment of a graft with an anti-CD4 antibody not only creates a Treg-rich environment which prevents GvHD, but this effect persists even upon transplantation to a third party animal. This is indicative that the anti-CD4 antibody treatment would indeed lead to tolerance to further, subsequent immunological stimuli, such as the administration of an unmodified graft. The ability of an anti-CD4 antibody to increase Treg populations and confer resistance to GvHD was well-known in the prior art, including in the context of an ex vivo pre-treated graft. The skilled artisan, being aware of these properties, could then introduce further grafts into a site already primed to resist GvHD, according to the teachings of Yang. One of ordinary skill in the art could have combined the above teachings by known methods, and in combination, each element would have performed the same function as it does separately with a reasonable prediction of success.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,745,552 in view of Qi et al. ("Single dose anti-CD4 monoclonal antibody for induction of tolerance to cardiac allograft in high- and low-responder rat strain combinations", Transpl Immunol. 1997 Sep;5(3):204-IL) and Bushell et al. (US 2007/0166307 Al).
Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is issued instead:

Claims 1 and 3-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,745,552 in view of Fricke 2013 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48) and Yang (Transfusion. 2012 Jun;52(6):1333-47).
The ‘552 patent claims an in vitro method of modifying a cell graft containing CD4 positive immune cells comprising the steps of

b) removing unbound antibody from said graft by washing said graft to yield a modified cell graft.
The ‘552 patent claims does not disclose an unmodified graft and the use of such method for treating diseases treatable for transplantation.
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing immune cells with an anti-CD4 antibody. (Col. 4, lines 60-63) Fricke further teaches that such a graft is subsequently transplanted into a human being. (Col 6, lines 6-9) Fricke further teaches that such a modified graft may be used in a method of treating in a subject one or more diseases treatable by transplantation. (Col. 14, lines 45-47 and claim 1).
Fricke 2013 describes a hematopoietic stem cell graft treated with the anti-CD4 antibody MAX.16G5 IgG1 (figure 1). Fricke further teaches that blockage of CD4 by MAX.16H5 IgG1 leads to T-cell anergy, and after hematopoietic stem cell transfer, Tregs are generated that permanently suppress graft-versus-host disease (GvHD) specific T-cell clones. Fricke 2013 then describes that upon transplantation of an allogeneic graft from a GvHD-free recipient without pre-incubation of MAX.16H5 IgG1 (i.e., an unmodified graft) into a third-party recipient, no GvHD was inducible even when higher T-cell concentrations are used. This indicates the presence of a Treg-cell population maintaining the effect. Recipients do not die of GvHD and the 
Yang teaches the use of ex vivo expanded human cord blood derived-Tregs for the prevention of allogenic acute GvHD (page 1334, right column, second paragraph and figure 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above reference to arrive at the claimed invention. Fricke 2013 clearly shows that the treatment of a graft with an anti-CD4 antibody not only creates a Treg-rich environment which prevents GvHD, but this effect persists even upon transplantation to a third party animal. This is indicative that the anti-CD4 antibody treatment would indeed lead to tolerance to further, subsequent immunological stimuli, such as the administration of an unmodified graft. The ability of an anti-CD4 antibody to increase Treg populations and confer resistance to GvHD was well-known in the prior art, including in the context of an ex vivo pre-treated graft. The skilled artisan, being aware of these properties, could then introduce further grafts into a site already primed to resist GvHD, according to the teachings of Yang. One of ordinary skill in the art could have combined the above teachings by known methods, and in combination, each element would have performed the same function as it does separately with a reasonable prediction of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644